NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ELIZABETH ARAGON,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2010-3078
Petition for review of the Merit Systems Protection
Board in case no. SFO831090824-I-1.
ON MOTION
0 R D E R
E1izabeth Arag0n moves for leave to proceed in forma
pauperis
On March 29, 2010, the court dismissed Aragon’s peti-
tion for failing to (1) pay the docketing fee and (2) file a
Fed. Cir. R. 15(c) statement concerning discrimination.
Subsequent1y, Aragon submitted her 15(c) statement and
a motion for leave to proceed in forma pauperis.

ARAGON v. OPM 2
Accordingly,
IT ls ORDERED THAT:
(1) Aragon’s motion for leave to proceed in forma
pauperis is granted
(2) The court’s March 29, 2010 dismissal order is va-
cated, the mandate is recal1ed, and the petition for review
is reinstated.
(3) Aragon's informal brief is due within 45 days of
the date of this order.
FoR THE CoURT
 2 4  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Elizabeth Aragon (informal brief form enclosed)
William J. Grimaldi, Esq.
s19
"#,seM§l.l’tev’n”"
AUG 24 2010
1AN HORBALY
CLERK